Citation Nr: 0020321	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to March 
1990.

This appeal arose from a November 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to an evaluation in 
excess of 10 percent for the service-connected left knee 
disability and which denied service connection for a low back 
disorder.  In January 1998, the Board of Veterans' Appeals 
(Board) remanded this case for additional development.  In 
November 1998, the RO issued a rating action which increased 
the evaluation assigned to the left knee disorder to 20 
percent; this decision continued to deny entitlement to 
service connection for a back disorder.

The issue of entitlement to an increased evaluation for the 
service-connected left knee disability will be subject to the 
attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a low back disorder which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
awarded to his low back disability.  He indicated that he had 
injured his low back in service during a football game; since 
that time, he has experienced pain in the low back.  He has 
also argued that his service-connected left knee disability 
has either caused the back disorder to develop or has 
aggravated the low back disorder.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

Finally, it was held in Allen v. Brown, 7 Vet. App. 439 
(1995), that a service-connected disability can aggravate a 
nonservice-connected disability.  It was stated that "...when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  at 
448.  

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  

The veteran has claimed that his current low back disorder 
began in service, or was caused by or aggravated by his 
service-connected left knee disability.  A VA examination was 
conducted in June 1998; the examiner was asked to address 
these claims.  It was commented that the veteran's current 
disc disease was not related to the back strain noted in 
service.  It was also found that the service-connected left 
knee disability had played no etiological role in the 
development of his low back disc disease.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing this evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed low back disc disease is 
related to his period of service or to a service-connected 
disorder.  Since no such opinion has been provided, the claim 
cannot be found to be well grounded and must be denied on 
this basis.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a low back disability is denied.


REMAND

The veteran has contended that his left knee disability is 
more disabling than the current disability evaluation would 
suggest.  He referred to pain and give way, arguing that 
these symptoms warranted a higher disability rating.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the June 1998 VA examination report indicated 
that the veteran was still seeking treatment for knee 
complaints at the Tuscaloosa VA Medical Center.  However, the 
most recent records in the claims file date from November 
1995.  The RO never made any attempt to obtain these 
additional records.

According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g. documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claim and was 
not considered, the case should be remanded.  In other words, 
material that is constructively before the Secretary and the 
Board, should actually be part of the record before the 
Board.

It is also found that a VA examination that takes all 
available treatment records into consideration should be 
conducted.  This is to ensure that the examiner's review of 
the veteran's condition is a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 20-95 
(July 14, 1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Tuscaloosa, 
Alabama, VA Medical Center and request 
that they provide copies of the veteran's 
treatment records developed between 
November 1995 and the present.

2.  Once the above development has been 
completed and the records have been 
associated with the claims folder, the RO 
should afford the veteran a complete VA 
orthopedic examination by a qualified 
physician in order to evaluate the 
current nature and degree of severity of 
the veteran's service-connected left knee 
disorder.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the left knee.  
The examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the knee joint is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected left 
knee disorder.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond, and 
the case should be returned to the Board 
if otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



